DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horn (US2012/0325345 A1).

Regarding to Claim 1, Horn teaches an aircraft propulsion system comprising:
an internal combustion engine using intermittent combustion during operation (Fig. 3, Part 14, Paragraph 15);
a propeller drive shaft drivingly engaged with the internal combustion engine (Fig. 6, Part 16 area); a propeller for propelling an aircraft (Fig. 6, Part 16), the propeller being drivingly engaged with the propeller drive shaft (Paragraph 13), the propeller being disposed aft of the internal combustion engine to define a pusher configuration of the aircraft propulsion system (Fig. 1, Paragraph 13); and
a fan operatively disposed to drive cooling air along a flow path in thermal communication with the internal combustion engine (Fig. 6, Part 72, Paragraph 21), the fan being drivingly engaged with the propeller drive shaft and being disposed aft of the internal combustion engine (Fig. 6).

Regarding to Claim 3, Horn teaches the aircraft propulsion system, wherein the fan is axially spaced apart from blades of the propeller relative to the propeller drive shaft (Fig. 6).

Regarding to Claim 4, Horn teaches the aircraft propulsion system, wherein the fan is ducted (Fig. 6).

Regarding to Claim 5, Horn teaches the aircraft propulsion system, wherein the fan and the propeller are coaxial and are configured for common rotation with the propeller drive shaft (Fig. 6).

Regarding to Claim 6, Horn teaches the aircraft propulsion system, wherein:
the fan is disposed within an outer shroud at least partially defining a cooling air outlet of the flow path (Fig 6 shows the fan Part 72, Fig. 1 indicates all the parts would be located inside an outer shroud); and
the cooling air outlet is separate from an exhaust gas outlet of the internal combustion engine (Fig. 3, Part 28 as an exhaust gas outlet as taught in Paragraph 18, Fig. 6 teaches how the cooling air is discharged.  Therefore, the cooling air outlet is separated from Part 28 under the broadest reasonable interpretation).

Regarding to Claim 7, Horn teaches the aircraft propulsion system, wherein the cooling air outlet is disposed radially inwardly of the exhaust gas outlet relative to the propeller drive shaft (Fig. 3 shows the location of Part 28 would reflect the limitations).

Regarding to Claim 8, Horn teaches the aircraft propulsion system, wherein the cooling air outlet is substantially annular and coaxial with the propeller drive shaft (Fig. 6).

Regarding to Claim 10, Horn teaches the aircraft propulsion system, wherein:
the fan, the propeller drive shaft and the propeller are coaxial (Fig. 6);
the fan is disposed within an outer shroud at least partially defining an annular cooling air outlet of the flow path (Fig 6 shows the fan Part 72, Fig. 1 indicates all the parts would be located inside an outer shroud, Fig. 6 shows the air flow out direction);
the fan is disposed forward of blades of the propeller (Fig. 6, Fig. 1); and
the cooling air outlet is separate from an exhaust gas outlet of the internal combustion engine (Fig. 3, Part 28 as an exhaust gas outlet as taught in Paragraph 18, Fig. 6 teaches how the cooling air is discharged.  Therefore, the cooling air outlet is separated from Part 28 under the broadest reasonable interpretation).

Regarding to Claim 11, Horn teaches the aircraft propulsion system, comprising a spinner fitted over a hub of the propeller and a spinner backplate interconnecting the spinner and the propeller drive shaft, the fan being fastened to the spinner backplate (Fig. 1, Part 16 area).

Regarding to Claim 12, Horn teaches the aircraft propulsion system, comprising a gearbox operatively disposed between the internal combustion engine and the propeller drive shaft, the outer shroud being fastened to a housing of the gearbox (Paragraph 13 teaches a geared mechanism.  Therefore, it would be known that there must be gearbox located in certain area).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horn (US2012/0325345 A1) in view of Julien (US2017/0037756 A1).

Regarding to Claim 2, Horn fails to explicitly disclose, but Julien teaches an aircraft propulsion system, comprising a heat exchanger configured to facilitate heat transfer between the cooling air and a fluid carrying heat from the internal combustion engine [Horn teaches a radiator for the system (Fig. 6, Part 66).  Julien teaches at least one heat exchanger configured to facilitate heat transfer between the cooling air and a fluid carrying heat from the internal combustion engine (Julien, Fig. 3, Part 66, Part 68, Paragraph 29, Paragraph 30) to eliminate exhaust stub to prevent additional drag (Julien, Paragraph 41).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horn to incorporate the teachings of Julien to add at least one heat exchanger in order to eliminate exhaust stub to prevent additional drag (Julien, Paragraph 41).

Regarding to Claim 13, Horn teaches an aircraft propulsion system having a pusher configuration, the aircraft propulsion system comprising:
an engine (Fig. 3, Part 14);
a propeller drive shaft drivingly engaged with the engine (Fig. 6, Part 16 area);
a propeller for propelling an aircraft (Fig. 6, Part 16), the propeller having propeller blades and being drivingly engaged with the propeller drive shaft and being disposed aft of the engine (Fig. 6, Part 18);
a fan operatively disposed to drive cooling air along a flow path in thermal communication with the engine (Fig. 6, Part 72, Paragraph 21), the fan having fan blades and being drivingly engaged with the propeller drive shaft (Paragraph 21), the fan being disposed aft of the engine (Fig. 6).

Horn fails to explicitly disclose, but Julien teaches an aircraft propulsion system comprising
a heat exchanger configured to facilitate heat transfer between the cooling air driven by the fan and a fluid carrying heat from the engine [Horn teaches a radiator for the system (Fig. 6, Part 66).  Julien teaches at least one heat exchanger configured to facilitate heat transfer between the cooling air and a fluid carrying heat from the internal combustion engine (Julien, Fig. 3, Part 66, Part 68, Paragraph 29, Paragraph 30) to eliminate exhaust stub to prevent additional drag (Julien, Paragraph 41).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horn to incorporate the teachings of Julien to add at least one heat exchanger in order to eliminate exhaust stub to prevent additional drag (Julien, Paragraph 41).

Regarding to Claim 14, Horn in view of Julien teaches the modified aircraft propulsion system, wherein the fan is axially spaced apart from the propeller blades relative to the propeller drive shaft (Horn, Fig. 6).

Regarding to Claim 15, Horn in view of Julien teaches the modified aircraft propulsion system, wherein:
the fan is disposed within an outer shroud at least partially defining a cooling air outlet of the flow path (Horn, Fig 6 shows the fan Part 72, Fig. 1 indicates all the parts would be located inside an outer shroud, Fig. 6 shows the air flow out direction); and
the cooling air outlet is separate from an exhaust gas outlet of the engine (Fig. 3, Part 28 as an exhaust gas outlet as taught in Paragraph 18, Fig. 6 teaches how the cooling air is discharged.  Therefore, the cooling air outlet is separated from Part 28 under the broadest reasonable interpretation).

Regarding to Claim 16, Horn in view of Julien teaches the modified aircraft propulsion system, wherein:
the fan, the propeller drive shaft and the propeller are coaxial (Horn, Fig. 6);
the fan is axially spaced apart from the propeller blades relative to the propeller drive shaft (Horn, Fig. 6); and
the fan is ducted (Horn, Fig. 6).

Regarding to Claim 17, Horn in view of Julien teaches the modified aircraft propulsion system, wherein the engine is an internal combustion engine using intermittent combustion during operation (Horn, Paragraph 13, Paragraph 15).

Regarding to Claim 18, Horn teaches a method of cooling an internal combustion aircraft engine driving a propeller in a pusher configuration, the method comprising:
operating the internal combustion engine using intermittent combustion to drive the propeller via a propeller drive shaft (Fig. 2, Paragraph 13, Paragraph 15, Fig. 6, Part 16 area);
driving a fan via the propeller drive shaft (Fig. 6, Part  72), the fan driving cooling air along a flow path in thermal communication with the internal combustion engine (Paragraph 21), the fan being disposed aft of the internal combustion engine (Fig. 6).

Horn fails to explicitly disclose, but Julien teaches a method comprising:
facilitating heat transfer between the cooling air and the internal combustion engine [Horn teaches a radiator for the system (Fig. 6, Part 66).  Julien teaches at least one heat exchanger configured to facilitate heat transfer between the cooling air and a fluid carrying heat from the internal combustion engine (Julien, Fig. 3, Part 66, Part 68, Paragraph 29, Paragraph 30) to eliminate exhaust stub to prevent additional drag (Julien, Paragraph 41).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horn to incorporate the teachings of Julien to add at least one heat exchanger in order to eliminate exhaust stub to prevent additional drag (Julien, Paragraph 41).

Regarding to Claim 19, Horn in view of Julien teaches the modified method, wherein the propeller, the fan and the propeller drive shaft rotate at a same rotational speed (Horn, Fig. 6).

Regarding to Claim 20, Horn in view of Julien teaches the modified method, wherein facilitating heat transfer between the cooling air and the internal combustion engine includes facilitating heat transfer between the cooling air and a fluid carrying heat from the internal combustion engine (Julien, Fig. 3, Part 66, Part 68, Paragraph 29, Paragraph 30).

Examiner ‘s Note and Respond to RCE
The examiner has reviewed the IDS filed on 07/15/2022.  After reviewing the IDS, the references and the office action from EPO, the examiner considered there are some references could reflect the teachings of the claimed limitations of the claimed invention.  Therefore, the examiner decided to issue this office action.

The examiner thanks the applicant for providing an immediate respond to help the process of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Primary Examiner, Art Unit 3747